Title: To Alexander Hamilton from Edmund Randolph, 3 January 1795
From: Randolph, Edmund
To: Hamilton, Alexander


Department of State, January 3, 1795. “I beg leave to lay before you a letter of the 25th. ultimo from the Governor of Virginia with its inclosures. As they relate to a transaction during the embargo, which has been principally connected with the Treasury Department, I must request you to institute such inquiries, or furnish me with such information, as will possess me of the whole affair. I have written to the Governor, that he had better specify any particular objects, which he may have in view. But as the general government may be required to examine the case for its own sake, I have considered your department, as the legal channel for this purpose.”
